Citation Nr: 0431012	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to the benefits sought.  
The veteran subsequently perfected this appeal.  

A RO hearing was held in March 1999.  A transcript of that 
hearing is associated with the claims folder.  

In August 2002, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation 
effective July 18, 2002.  The veteran subsequently disagreed 
with the assigned effective date and evaluation.  A January 
2004 rating decision increased the evaluation to 40 percent 
effective June 4, 2002, and a statement of the case (SOC) 
regarding these issues was furnished in February 2004.  On 
review, these issues have not been perfected for appeal and 
are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In June 2002, the RO notified the veteran of the evidence 
necessary to reopen a claim and also advised him of the 
evidence necessary to establish entitlement to service-
connected benefits.  This letter, however, did not advise the 
veteran of his and VA's respective obligations with respect 
to obtaining evidence.  Additionally, it does not appear that 
the duty to notify has been satisfied with regard to the 
claims for service connection for PTSD and for entitlement to 
TDIU.  Consequently, a remand for further compliance with the 
VCAA is required.  

The claims folder contains a June 1998 Notice of Award letter 
from the Social Security Administration (SSA) indicating the 
veteran's entitlement to monthly disability benefits 
beginning in September 1998.  At the March 1999 RO hearing, 
the veteran reported that he receives disability benefits 
from SSA due to his PTSD.  These records have not been 
obtained and pursuant to the duty to assist, should be 
requested.  See 38 C.F.R. § 3.159(c)(2) (2004); Quartuccio, 
supra.  

A June 2004 VA medical statement from the Atlanta VA medical 
center (VAMC) in Decatur indicates that the veteran is still 
being followed as an outpatient for PTSD.  A review of the 
claims folder indicates that VA medical records were most 
recently printed in June 2002.  Consequently, additional VA 
treatment records should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  

The veteran contends that he is entitled to service 
connection for PTSD.  Medical evidence of record indicates 
that the veteran has a diagnosis of PTSD and is receiving 
treatment.  The veteran has reported numerous stressors 
regarding his service in Vietnam and has submitted various 
service personnel records in support of his contentions.  On 
review, the record does not contain a complete copy of the 
veteran's service personnel records and there have been no 
attempts to confirm the existence of the veteran's reported 
stressors.  The veteran has provided approximate dates and 
locations for several of his claimed stressors.  As such, 
further development is required.  

The veteran is also claiming entitlement to TDIU.  The 
veteran is currently service-connected for diabetes mellitus 
secondary to Agent Orange exposure (40 percent) and a benign 
mass, left breast (10 percent), for a combined evaluation of 
50 percent.  Currently, the veteran does not meet the 
schedular criteria for a grant of TDIU.  See 38 C.F.R. 
§ 4.16(a) (2004).

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to 
TDIU requires consideration of the effect on employability of 
all service-connected disabilities.  Therefore, the decisions 
on the issues of new and material evidence to reopen service 
connection for a skin disability and service connection for 
PTSD could have a significant impact on the outcome of the 
veteran's TDIU claim and the Board finds these issues are 
inextricably intertwined.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  
Specifically, the veteran must be 
notified of the evidence necessary to 
reopen a claim for service connection for 
a skin disability; and of the evidence 
necessary to substantiate his claims for 
service connection for PTSD and for TDIU.  
The veteran must be advised of the 
information and evidence he is 
responsible for providing and of the 
evidence that VA will obtain.  The 
veteran should also be requested to 
provide any evidence that pertains to his 
claims.  

2.  The RO should request the following 
records from the SSA: all records 
pertaining to the veteran's 1998 award of 
Social Security disability benefits.  

3.  The RO should obtain the veteran's 
medical records regarding treatment for a 
skin disability and PTSD from the VAMC in 
Decatur for the period from June 2002 to 
the present.  All records obtained should 
be associated with the claims folder.  

4.  The veteran should be contacted and 
given another opportunity to submit 
specific and detailed information 
regarding his reported in-service 
stressors.  Any such information should 
include his unit assignment, dates 
(within 60 days), places, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in 
the events.  

5.  The RO should obtain a complete copy 
of the veteran's service personnel 
records from the appropriate agency.

6.  Thereafter, the RO should forward any 
stressor information provided by the 
veteran, along with the stressor 
information already of record (18 page 
letter received in May 1998; PTSD 
questionnaire and attachments; the March 
1999 RO hearing transcript; and the June 
1999 statement and attached Duty 
Officer's Log), and copies of his service 
personnel records, to the U.S. Armed 
Services Center for Unit Records Research 
(CURR), and request their assistance in 
verifying the reported stressors.  Even 
if the veteran does not respond with 
additional information, the RO must still 
make an attempt at stressor verification 
with the information currently contained 
in the record.  

7.  If, and only if, the RO determines 
that the veteran engaged in combat with 
the enemy or that the record establishes 
the occurrence of any of the veteran's 
alleged stressors, the veteran should be 
afforded another VA psychiatric 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  All necessary testing 
should be accomplished.  

If the veteran is diagnosed with PTSD, 
the examiner should be requested to 
explain the sufficiency of each specific 
verified stressor relied upon for the 
diagnosis, the symptomatology relied upon 
for the diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between any verified in-
service stressor(s) and his current 
symptomatology.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.  

8.  Upon completion of the foregoing 
development, and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of (1) 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a skin disability, 
to include as due to Agent Orange 
exposure; (2) entitlement to service 
connection for PTSD; and (3) entitlement 
to TDIU.  All applicable laws and 
regulations should be considered.  With 
regard to the new and material claim, the 
RO is reminded that the veteran's claim 
to reopen was filed prior to August 29, 
2001 and the recently amended version of 
38 C.F.R. § 3.156(a) is not for 
application.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




